DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4 and 5, in claim 6, lines 9 and 10, and in claim 11, lines 7 and 8, “dividing the target road segment to obtain at least one sub-road segment” is unclear from the teachings of the specification, because it is unclear what it would mean to divide the road segment to obtain one sub-road segment (e.g., how would a road segment be divided to obtain one sub-road segment, can the one sub-road segment be exactly the same length as the road segment (like dividing by “1”), how is the “one sub-road segment” defined with reasonable certainty, etc.?)
In claim 4, lines 6 to 11, and in claim 9, lines 6 to 11, “using . . .  a collection vehicle corresponding to the driving route including the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 to 11, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of dividing a target road segment into at least one sub-road segment and sending information of the at least one sub-road segment to at least one collection vehicle, e.g., by receiving a map data collection instruction for a target road segment; dividing the target road segment to obtain at least one sub-road segment; and sending information of the at least one sub-road segment to at least one collection vehicle, to 
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because it could be practically performed in the human mind as a mental process.
For example, police sergeant Anderson could be driving in her vehicle and receive a call from her captain, indicating, “Anderson, we have a report of a possible road hazard on Eisenhower Avenue in Alexandria.  I want you to patrol the congested segment East of Telegraph Road including the Patent Office, since that’s your bailiwick and patrolling the whole road would be too long, while Miller patrols the segment West of Telegraph Road.  Report back with what you find in 10 minutes.”
Additionally, the abstract idea is not integrated by the recitation of additional elements into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity (e.g., to cause the at least one collection vehicle to collect map data of the at least one sub-road segment[1]; that is, “apply it”), is recited in or encompassed by the claims.
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., a processor, a memory, road segment(s), collection vehicle(s), map data, an electronic map, an apparatus, a medium, etc.) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., a processor, a memory, a medium, etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., a method, apparatus, or medium used with at least one collection vehicle) is not enough to transform the abstract idea into a patent-eligible invention (Flook[2]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 to 6, and 8 to 11 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan (2020/0065842) in view of Nomura et al. (Japan, 2012-168796; EPO machine translation attached).
Viswanathan (‘842) reveals:
per claim 1, a method for collecting data, comprising:
receiving a map data collection instruction for a target road segment [e.g., the identified road segments for which updated map data is needed, at 320 in FIG. 3, and for which probe data (to update the map data) will be received at 360, with the identified road segments being obviously received (for temporary storage) in a volatile or non-volatile memory (such as 14) associated with the processor];
dividing the target road segment to obtain at least one sub-road segment [e.g., the “at least one road segment” at 330 in FIG. 3, as being a (divided out) subset of the plural “road segments” in need of updated map data at 320, for which a user traveling from an origin to a destination on a generated route that includes the at least one road segment, will provide the probe data for updating the at least one road segment, at 360]; and
sending information of the at least one sub-road segment to at least one collection vehicle [e.g., at 340 and 350 in FIG. 3], to cause the at least one collection vehicle to collect map data of the at least one sub-road segment [e.g., to collect the probe data which is then received at 360 in FIG. 3];
It may be alleged that the plural “road segments” (at 320) in Viswanathan (‘842) are not “a target road segment” (singular) and that the “at least one road segment” is not obtained by dividing the target road segment, although the examiner understands that plural (e.g., obviously contiguous) road segments in Viswanathan (‘842) can be called a single (longer) road segment just by changing how the segment would have obviously been defined, and that a portion/section of the (e.g., contiguous road segment(s)) would have obviously been a sub-road segment obtained by dividing the single (longer) road segment.
However, in the context/field of a probe information management system 100 that collects probe information (e.g., vehicle position, trajectory information, etc. used to create road traffic information) from vehicles on links (as road sections) which when connected together form roads (paragraph [0021]; see also the links E, F, and G in FIGS. 4[3] and 6), Nomura et al. (Japan, ‘796) distinguishes between a collected link/road section (in which an amount of probe information necessary for creating the road traffic information has already been collected) and an uncollected link/road section (in which an amount of probe information necessary for creating the road traffic information has not already been collected), so that vehicles will send needed probe information about the uncollected sections (e.g., the link F in FIGS. 4 and 6) to the (VICS[4]) center 3, as shown in FIG. 6, annotated below/on the next page by the examiner:

    PNG
    media_image3.png
    419
    560
    media_image3.png
    Greyscale

It would have been obvious at the time the application was filed to implement or modify the Viswanathan (‘842) apparatus and method for providing the needed probe data so that the road segments for which updated map data was needed (at 320) would have included contiguous segments of a (single), longer road, such as the links/road sections E, F, and G, as shown in FIG. 6 of Nomura et al. (Japan, ‘796), and so that when the generated user route that was used at 330 in FIG. 3 only included a portion of the longer road (such as only the link/road section F as shown in FIG. 6 of Nomura et al. (Japan, ‘796)),  the user in Viswanathan (‘842) would have obviously been incentivized to travel on that (divided) portion (link/road section/sub-road, e.g., the link F) of the longer road traversed by his route in order to provide the probe data, with other users whose routes traversed other portions of the longer road obviously being incentivized to travel on those other portions (links/road sections/sub-roads, e.g., the links E and G), so that the probe data could be received from multiple users that obviously traveled different portions of the longer road that needed probe data, as taught by Nomura et al. (Japan, ‘796), on their respective routes/in their respective travels, as desired by Viswanathan (‘842; title “road segments”), in order to provide all the needed probe data, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Viswanathan (‘842) apparatus and method for providing the needed probe data would have rendered obvious:
per claim 1, receiving a map data collection instruction for a target road segment [e.g., the road in FIG. 6 of Nomura et al. (Japan, ‘796) with links/road sections E, F, and G being the “target road segment” of the claim and the “road segments” at 320 in Viswanathan (‘842)];
dividing the target road segment to obtain at least one sub-road segment [e.g., when the user route traversed only “one road segment” (at 330) that needed updated map data in Viswanathan (‘842), such as the link/road section F shown in Nomura et al. (Japan, ‘796), for example only when the user’s route included the links I, F, and H]; and
sending information of the at least one sub-road segment to at least one collection vehicle [e.g., by incentivizing the user to travel the “one road segment” at 340 and 350 in Viswanathan (‘842)], to cause the at least one collection vehicle to collect map data of the at least one sub-road segment [e.g., at 360 in Viswanathan (‘842)];
per claim 3, depending from claim 1, wherein the target road segment includes at least one road crossing point [e.g., FIG. 6 in Nomura et al. (Japan, ‘796), with crossing points (as nodes where one road section intersects and is joined to another) obviously being between the links/road sections E, F, and G], and
the dividing the target road segment to obtain at least one sub-road segment includes:
dividing the target road segment according to the at least one road crossing point in the target road segment [e.g., as shown in FIG. 6 of Nomura et al. (Japan, ‘796)], to obtain the at least one sub-road segment [e.g., the link/road section F in FIG. 6 of Nomura et al. (Japan, ‘796)], a number of road crossing points included in the sub-road segment being less than a second preset value [e.g., for example, the number of internal nodes in the link/road section F in Nomura et al. (Japan, ‘796) being less than one (since the single link F has no internal nodes), or the number of nodes that surround and/or are encompassed by the link/road section F being less than e.g., three];
per claim 4, depending from claim 1, wherein the sending information of the at least one sub-road segment to at least one collection vehicle includes:
acquiring a driving route of the at least one collection vehicle [e.g., as at 330 in Viswanathan (‘842)], to obtain at least one driving route;
using [e.g., as at 360 in Viswanathan (‘842)], in response to determining a driving route of the at least one driving route including a sub-road segment of the at least one sub-road segment [e.g., as at 330 in Viswanathan (‘842)], a collection vehicle corresponding to the driving route including the sub-road segment of the at least one sub-road segment as a target collection vehicle [e.g., as at 360 in Viswanathan (‘842)]; and
sending information of the sub-road segment included in the driving route to the target collection vehicle [e.g., as at 340 and 350 in Viswanathan (‘842)];
per claim 5, depending from claim 1, further comprising:
acquiring the map data collected by the at least one collection vehicle [e.g., as at 360 in Viswanathan (‘842)]; and
generating, according to the map data, an electronic map for the target road segment [e.g., as at paragraph [0020] in Viswanathan(‘842)];
per claim 6, an apparatus for collecting data, comprising:
at least one processor [e.g., as at 12 in Viswanathan (‘842)]; and
a memory  [e.g., as at 14 in Viswanathan (‘842)]storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:
receiving a map data collection instruction for a target road segment [e.g., the identified road segments in Viswanathan (‘842) for which updated map data is needed, at 320 in FIG. 3, and for which probe data (to update the map data) will be received at 360, with the identified road segments being obviously received (for temporary storage) in a volatile or non-volatile memory (such as 14) associated with the processor; and the road in FIG. 6 of Nomura et al. (Japan, ‘796) with links/road sections E, F, and G being the “target road segment” of the claim and the “road segments” at 320 in Viswanathan (‘842)];
dividing the target road segment to obtain at least one sub-road segment [e.g., the “at least one road segment” at 330 in FIG. 3, as being a (divided out) subset of the plural “road segments” in need of updated map data at 320, for which a user traveling from an origin to a destination on a generated route that includes the at least one road segment, will provide the probe data for updating the at least one road segment, at 360; e.g., when the user route traversed only “one road segment” (at 330) that needed updated map data in Viswanathan (‘842), such as the link/road section F shown in Nomura et al. (Japan, ‘796), for example only when the user’s route included the links I, F, and H]; and
sending information of the at least one sub-road segment to at least one collection vehicle [e.g., at 340 and 350 in FIG. 3 of Viswanathan (‘842), by incentivizing the user to travel the “one road segment”], to cause the at least one collection vehicle to collect map data of the at least one sub-road segment [e.g., to collect the probe data which is then received at 360 in FIG. 3 of Viswanathan (‘842)];
per claim 8, depending from claim 6, wherein the target road segment includes at least one road crossing point [e.g., FIG. 6 in Nomura et al. (Japan, ‘796), with crossing points (as nodes where one road section intersects and is joined to another) obviously being between the links/road sections E, F, and G], and
the dividing the target road segment to obtain at least one sub-road segment includes:
dividing the target road segment according to the at least one road crossing point in the target road segment, to obtain the at least one sub-road segment, a number of road crossing points included in the sub-road segment being less than a second preset value [e.g., for example, the number of internal nodes in the link/road section F in Nomura et al. (Japan, ‘796) being less than one (since the single link F has no internal nodes), or the number of nodes that surround and/or are encompassed by the link/road section F being less than e.g., three];
per claim 9, depending from claim 6, wherein the sending information of the at least one sub-road segment to at least one collection vehicle includes:
acquiring a driving route of the at least one collection vehicle [e.g., as at 330 in Viswanathan (‘842)], to obtain at least one driving route;
using [e.g., as at 360 in Viswanathan (‘842)], in response to determining a driving route of the at least one driving route including a sub-road segment of the at least one sub-road segment [e.g., as at 330 in Viswanathan (‘842)], a collection vehicle corresponding to the driving route including the sub-road segment of the at least one sub-road segment as a target collection vehicle [e.g., as at 360 in Viswanathan (‘842)]; and
sending information of the sub-road segment included in the driving route to the target collection vehicle [e.g., as at 340 and 350 in Viswanathan (‘842)];
per claim 10, depending from claim 6, the operations further comprising:
acquiring the map data collected by the at least one collection vehicle [e.g., as at 360 in Viswanathan (‘842)]; and
generating, according to the map data, an electronic map for the target road segment [e.g., as at paragraph [0020] in Viswanathan(‘842)];
per claim 11, a non-transitory computer readable medium [e.g., as at paragraph [0021] and claim 8 in Viswanathan (‘842)], storing a computer program, wherein the computer program, when executed by a processor, causes the processor to perform operations, the operations comprising:
receiving a map data collection instruction for a target road segment [e.g., the identified road segments in Viswanathan (‘842) for which updated map data is needed, at 320 in FIG. 3, and for which probe data (to update the map data) will be received at 360, with the identified road segments being obviously received (for temporary storage) in a volatile or non-volatile memory (such as 14) associated with the processor; and the road in FIG. 6 of Nomura et al. (Japan, ‘796) with links/road sections E, F, and G being the “target road segment” of the claim and the “road segments” at 320 in Viswanathan (‘842)];
dividing the target road segment to obtain at least one sub-road segment [e.g., the “at least one road segment” at 330 in FIG. 3, as being a (divided out) subset of the plural “road segments” in need of updated map data at 320, for which a user traveling from an origin to a destination on a generated route that includes the at least one road segment, will provide the probe data for updating the at least one road segment, at 360; e.g., when the user route traversed only “one road segment” (at 330) that needed updated map data in Viswanathan (‘842), such as the link/road section F shown in Nomura et al. (Japan, ‘796), for example only when the user’s route included the links I, F, and H]; and
sending information of the at least one sub-road segment to at least one collection vehicle [e.g., at 340 and 350 in FIG. 3 of Viswanathan (‘842), by incentivizing the user to travel the “one road segment”], to cause the at least one collection vehicle to collect map data of the at least one sub-road segment [e.g., to collect the probe data which is then received at 360 in FIG. 3 of Viswanathan (‘842)].
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan (2020/0065842) in view of Nomura et al. (Japan, 2012-168796; EPO machine translation attached) as applied to claims 1 and 6 above, and further in view of Falor et al. (2019/0034948).
Viswanathan (‘842) as implemented or modified in view of Nomura et al. (Japan, ‘796) has been described above.
The implemented or modified Viswanathan (‘842) Viswanathan (‘842) apparatus and method for providing the needed probe data may not expressly reveal that the length of the target road segment is determined, and that the length of the sub-road segment is less than a first preset value, although the examiner understands that lengths of roads are conventionally and routinely determined using map data in well-known manners by those skilled in the art, e.g., in the context of conventional navigation and for determining navigation routes based on distance, link costs, etc., as obviously used/performed in Viswanathan (‘842), and that lengths of (shorter) portions of roads are/were implicitly less than lengths of (longer, preset) portions of the same road.
However, in the context/field of a similar system that collects sensor data for generating map information using rewards/incentives provided to users, Falor et al. (‘948) teaches at paragraph [0033] that the reward or incentive may be “based on a ratio of the distance of roads traveled [by the user] to the total distance designated by the mapping task”.
It would have been obvious at the time the application was filed to implement or further modify the Viswanathan (‘842) apparatus and method for providing the needed probe data so that the identified road segments (at 320), including for example three contiguous segments/links/road sections E, F, and G of a road as taught by Nomura et al. (Japan, ‘796), would have been characterized as a mapping task, as taught by Falor et al. (‘948), and so that the incentive provided by the apparatus (at 340, 350, 370) in Viswanathan (‘842) to the user would have been based on a ratio of the distance that would be traveled by the user in traversing the (at least) one road segment (designated at 330), that is, for example, the link/road section F in Nomura et al. (Japan, ‘796) as described above, to the total distance (e.g., for example of the links/road sections E, F, and G in Nomura et al. (Japan, ‘796)) of the mapping task, in order to incentivize the user based on a proportion of the segments that the user provides the needed updated probe/map data for, as taught by Falor et al. (‘948), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Viswanathan (‘842) apparatus and method for providing the needed probe data would have rendered obvious:
per claim 2, depending from claim 1, wherein the dividing the target road segment to obtain at least one sub-road segment includes:
determining a length of the target road segment [e.g., the total distance of the mapping task, such as for the links/road sections E, F, and G in FIG. 6 of Nomura et al. (Japan, ‘796), as taught by Falor et al. (‘948) at paragraph [0033]]; and
dividing the target road segment according to the length of the target road segment [e.g., according to the target road segment of the mapping task having three links/road sections E, F, and G for the “road segments” at 320 in Viswanathan (‘842), as taught by Nomura et al. (Japan, ‘796)], to obtain the at least one sub-road segment [e.g., the link/road section F in Nomura et al. (Japan, ‘796), as the “one road segment” at 330 in Viswanathan (‘842)], a length of the sub-road segment being less than a first preset value [e.g., the distance of the traversed link/road section (e.g., F) at 330 in Viswanathan (‘842), for which the user is incentivized as taught by Viswanathan (‘842) and Falor et al. (‘948), being less than the distance of the “road segments” (e.g., E, F, and G) for which updated map data is needed at 320 that define the mapping task as taught by Falor et al. (‘948)];
per claim 7, depending from claim 6, wherein the dividing the target road segment to obtain at least one sub-road segment includes:
determining a length of the target road segment [e.g., the total distance of the mapping task, such as for the links/road sections E, F, and G in FIG. 6 of Nomura et al. (Japan, ‘796), as taught by Falor et al. (‘948) at paragraph [0033]]; and
dividing the target road segment according to the length of the target road segment [e.g., according to the target road segment of the mapping task having three links/road sections E, F, and G for the “road segments” at 320 in Viswanathan (‘842), as taught by Nomura et al. (Japan, ‘796)], to obtain the at least one sub-road segment [e.g., the link/road section F in Nomura et al. (Japan, ‘796), as the “one road segment” at 330 in Viswanathan (‘842)], a length of the sub-road segment being less than a first preset value [e.g., the distance of the traversed link/road section (e.g., F) at 330 in Viswanathan (‘842), for which the user is incentivized as taught by Viswanathan (‘842) and Falor et al. (‘948), being less than the distance of the “road segments” (e.g., E, F, and G) for which updated map data is needed at 320 that define the mapping task as taught by Falor et al. (‘948)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Bracht et al. (Germany, 102016008470) is similar to Viswanathan (‘842) and divides a mapped region into card sections 2 (e.g., that are 2 km on a side), and a learning task of a vehicle having mapping sensors is provided by a server to the vehicle for an individual section 2 on a route ahead of a vehicle.  Once the results of the learning are sent to the server for that section 2, new learning jobs are updated in such a way that the sensor data that is still required by the server (for other sections) will be recorded by (e.g., other) vehicles on routes ahead of them and sent to the server, with a representation of the sectioned map data being reproduced below/on the next page by the examiner:

    PNG
    media_image4.png
    706
    543
    media_image4.png
    Greyscale

Nagy et al. (2018/0328745) reveals in FIG. 18 a sectioned map that is similar to the map in Bracht et al. (DE, ‘470), and is used to divide coverage routes of plural mapping vehicles, in order to map the entire area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 This causing to collect does not apparently require, by the words of the claim(s), any e.g., actual traveling of the collection vehicle, or apparently any other transformation or reduction of a particular article to a different state or thing.
        2 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)
        3 In the table of FIG. 4, the columns represent “Link ID” and “Information Collection Completion Flag”, respectively, with “
    PNG
    media_image1.png
    36
    69
    media_image1.png
    Greyscale
” meaning “Off” and “
    PNG
    media_image2.png
    37
    72
    media_image2.png
    Greyscale
” meaning “On”, by Google translation.
        4 Japan’s Vehicle Information and Communication System, which began operation in 1996.